\‘ l

‘5%(@3

CoURT oF CRIM:NAL APPEALS ,

P.Oj BOX 12308 Cause No. 20,784
Capitol Statlon ,' 1

Austin, Texas 78711
0ctober 15, 2015

RE: REQUEST FOR "STATUS" OF 11.07 FILED IN HARDIN COUNTY/ TEXAS
356/88 JUDICIAL DISTRICT COURT, KOUNTZE COUNTY TEXAS.

CLERK OF THE COURT:

Dear Sirp

On September' 181 2010 in the 356/88 Judicial District Court'

of Hardin County, Texas Kountze County, Texas¢ Vedal Davis in
Cause No. 20,784 was found_ Guilty and Sentenced to 33 years
imprisonment in the Texas Department of Criminal Justice Institu-
tional Division,(TDCJ).

on, Szpnambgg 93_‘&¢V5' , J: vedal A. Davis filed a 11.07
a Writ of Habeas Corpus within the Clerk's Office in Hardin
County, Texas for the 356/88 Judicial District Court and have
waited the prospective 35 days to receive answer from the Court

or Court ,Clerk adjudicating it' s Facts and Conclusions of Law

or` rendering the relief requested within my Writandl%emorandum
In Support of my ll. 07 Claims.

To-date October 15, 2015, I have NOT been contacted by the 356/88
Judicial District Court or it' s clerk rendering answer to my

ll. 07 Writ of Habeas Corpus Application for relief and/or assigning

a Cause Number thereto.

My 'request' to the Honorable Court of Criminal Appeals of Texas
Court Clerk is, that this affidavit be processed as a formal

yrequest in law to the issuance of a Writ of Mandamus to the

356/88 Judicial District Court to answer Vedal Davis' ll.07
Writ ofl Habeas Corpus and/or the Claims therein concerning his
Challenge to 356/88 Court's Jurisdiction, Vedal Davis‘ "Illegal

Restraint", Vedal Davis' "Illegal Sentence by way of"constitutional

defect' within his enhancement paragraph.

In the alternative that the Honorable Court.ofCriminal Appeals
of Texas having received answer from the 356/88 Court trans-

ferring Davis' .ll.07 to the Court, that Davis be given ample,

time and opportunity to render reply to the State's findings.

Respectively Submitted,

VE%AL ABDUL DAVIS pro se

TDcJ-ID # 1682276
Ramsey One Unit

1100 F.M. 655
Rosharon, Texas 77583

 

 

CC:VAD.